       Case 8:13-cr-00525-DKC Document 339 Filed 09/09/20 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

                                     :
UNITED STATES OF AMERICA
                                     :

      v.                             :   Criminal No. DKC 13-0525-2

                                     :
RICKY LEE HOLLOWAY
                                     :

                         MEMORANDUM OPINION AND ORDER

      Mr. Holloway filed a letter requesting relief due to the

COVID-19 pandemic.        ECF No. 334.   He discusses the hardships that

his family has endured during his imprisonment and requests “any

type of relief to get home with my wife and kids” due to COVID-

19.   He states that he doesn’t know how to file a motion and that

he’s been trying to reach an attorney to no avail.         He is currently

serving a 14-year sentence as a result of his conviction for

conspiracy to distribute and possession with intent to distribute

controlled substances.        According to the BOP website, his current

projected release date is July 20, 2025.                For the following

reasons, Mr. Holloway’s request will be denied without prejudice

to renewal.

      There   is    no    general   right   to   representation   in    post-

conviction proceedings.        In this case, Mr. Holloway’s request does

not present a complicated or unresolved legal question and the

appointment of an attorney would not have remedied the outcome.
         Case 8:13-cr-00525-DKC Document 339 Filed 09/09/20 Page 2 of 3



     Ordinarily,        “[t]he    court   may     not   modify   a   term   of

imprisonment once it has been imposed.”                 18 U.S.C. § 3582(c)

(2018).      This general rule is subject to certain exceptions,

including the compassionate release provision, which allows the

Bureau of Prisons (“BOP”) to seek a modification of a prisoner’s

sentence.     See id. § 3582(c)(1)(A).          Under the First Step Act of

2018, the compassionate release provision was modified to allow

prisoners also to seek a sentencing reduction directly from the

Court.     The provision now provides, in relevant part, that:

           The court may not modify a term of imprisonment
     once it has been imposed except that:

              (1) in any case that—

           (A) the court, upon motion of the Director of the
     Bureau of Prisons, or upon motion of the defendant after
     the defendant has fully exhausted all administrative
     rights to appeal a failure of the Bureau of Prisons to
     bring a motion on the defendant’s behalf or the lapse of
     30 days from the receipt of such request by the warden
     of the defendant’s facility, whichever is earlier, may
     reduce the term of imprisonment (and may impose a term
     of probation or supervised release with or without
     conditions that does not exceed the unserved portion of
     the original term of imprisonment), after considering
     the factors set forth in section 3553(a) to the extent
     that they are applicable, if it finds that—

           (i) extraordinary and compelling reasons warrant
     such a reduction;

                              *     *     *

     and that such a reduction is consistent with applicable
     policy statements issued by the Sentencing Commission[.]

     The requirement to exhaust administrative remedies requires,

first, that the prisoner direct a request to the warden to bring
                                  2
      Case 8:13-cr-00525-DKC Document 339 Filed 09/09/20 Page 3 of 3



a motion on his behalf.      There is no particular form for such a

request, although it must be addressed to the warden and seek

compassionate release for extraordinary and compelling reasons.

Whether a question of subject matter jurisdictional or mandatory

claims processing, the exhaustion requirement must be satisfied.

See, United States v. Alam, 960 F.3d 831, 832-35 (6th Cir. 2020).

If Mr. Holloway made a request to the warden, the contents are not

before the court.

      Accordingly,    Mr.   Holloway’s     request    for    compassionate

release (ECF No. 334) BE, and the same hereby IS, DENIED without

prejudice for failure to demonstrate administrative exhaustion.

If Mr. Holloway files a new motion, he would be well advised that

it   must   contain   evidence    to   establish     the    exhaustion   of

administrative remedies available through the Bureau of Prisons,

as well as circumstances that he asserts constitute extraordinary

and compelling reasons for release.



September 9, 2020                           /s/
                                  DEBORAH K. CHASANOW
                                  United States District Judge




                                       3
